Citation Nr: 1409082	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-47 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left leg injury.

2.  Entitlement to service connection for residuals from a neck injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO decision, which denied claims for service connection for PTSD, a left leg injury, and residuals from a neck injury.

In January 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the RO in Louisville, Kentucky.  A transcript of that proceeding has been associated with the claims folder.  

The Veteran's claim was remanded in April 2011 for further development.  While on remand, the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted, and a 100 percent rating was assigned.  This was a full grant of those benefits on appeal, and the only remaining issues are those identified on the cover page of this decision.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to a left leg injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's neck disability is etiological related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's neck disability is not due to or the result of any incident of service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The December 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of her claim. These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

Following the April 2011 remand, multiple attempts were made to obtain any outstanding VA and private treatment records related to her neck disability.  In May 2011, the RO/AMC contacted the Veteran and asked her to submit the appropriate releases for any private treatment records she wished VA to obtain.  The Veteran never responded with the releases or with copies of the outstanding private treatment records.  

Additionally, the RO/AMC requested records from the VA hospital in Birmingham, Alabama, dating back to the early 1980's; from the VA medical facility in Memphis dating back to approximately 1989; and any records from the VA medical facility in Louisville dating back to October 2003.  The Louisville records were obtained, but no records from the VAMC in Birmingham or VAMC in Memphis were found.  The RO/AMC contacted the Veteran in October 2011 notifying her of the negative reply from the VAMC in Birmingham and requested copies of these records that she had in her possession.  The Veteran indicated that she did not have those records.  In a May 2012 letter to the Veteran, she was notified that the identified records from the VAMC in Memphis were also unavailable and asked that she submit copies of any such records she has in her possession.  She did not submit any records.  

The Board finds that all appropriate attempts were made to obtain the identified and outstanding VA and private treatment records.  The Veteran was notified of those records that were unavailable and was asked to submit any that she may have in her possession.  She either did not provide the appropriate releases, or she did not have copies of the VA treatment records dated from the VAMCs in Birmingham and Memphis.  The Board finds that any further attempts to obtain these records would be futile.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in August 2011.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiners concluded that the Veteran's neck disability was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the RO/AMC's attempts to obtain the outstanding VA and private treatment records, the August 2011 VA examination and report; the association of VA treatment records from the Louisville VAMC; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that she has a neck disability directly related to her military service.  

A review of the Veteran's service treatment records shows complaints of neck pain in March 1975.  At the time, the Veteran complained of feeling her neck "pop" as she got out of bed.  She specifically denied any injury to the neck and was thought to have symptoms of torticollis with range of motion problems and pain.  There were no additional neck complaints or problems noted during service and separation report of medical history and discharge physical were both devoid of any neck complaints or a neck disability.  

Following service, the evidence shows that Veteran first sought VA treatment for complaints of neck problems in the mid-2000s.  In a December 2005 VA emergency department treatment record, she reported increased fatigue and lethargy in the neck for the past several days.  At the time of treatment, she did not report any history of injury to the neck or chronic neck pain.  Later that month, she reported no further neck pain.  

In August 2011, the Veteran was afforded a VA examination regarding her neck claim.  The examiner diagnosed the Veteran's as having cervical spondylosis without myelopathy and a warthins tumor.  The examiner noted the Veteran's in-service history of treatment for neck pain, diagnosed as torticollis with no trauma, and no pertinent findings at separation.  The examiner considered her report that the neck symptoms continued to bother her since.  She recalled receiving treatment for neck pain in the early-1980s and x-rays revealed no pathology.  The Veteran wondered if her neck tumor was present during military service was missed on examination.  

Following review of the claims file, personal interview, and physical examination, the examiner opined that the Veteran's current neck complaints are less likely than not related to the claimed in-service event, illness, or injury.  In reaching this conclusion, the examiner noted that the Veteran has two conditions that are likely the cause of her neck pain-degenerative joint disease of the cervical spine, and recent surgery of the left neck area.  The examiner opined that neither of these conditions were present during the Veteran's active duty, nor were they caused by any activities on active duty.  The examiner indicated that although the Veteran was seen in service for neck complaints, it was specifically noted that she incurred no neck trauma and was described as torticollis or stiff neck.  The examiner opined that the Veteran's neck problem had resolved and there was no recurrence.  Further rationale included the examiner's notation that genetics is the most significant cause of disc and joint disease in the cervical spine.  There is no clinical opinion to the contrary.  

During the Veteran's hearing, she indicated that she thinks her neck injury may have occurred around the time she was sexually assaulted.  She does not recall exactly.  She also testified that she could not remember when she first sought treatment following service.  She contends, however, that she has been bothered by neck pain since service.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a cervical spine disability.  It is clear from the record that the Veteran has a current neck disability.  As noted above, the Veteran contends that this neck disability was due to an in-service injury.  Based on the evidence of record, the Board concludes it was not.

First, there is no evidence of record to show that the Veteran was diagnosed as having arthritis of the cervical spine within her first post-service year, nor has she contended otherwise.  As such, service connection on a presumptive basis is not warranted.  

The Board finds the opinion in the August 2011 VA examiner's report to be credible and highly probative.  The report was based on a careful review of the claims file, and interview of the Veteran as well as a physical examination.  Further, a complete and through rationale is provided for the opinion rendered.  The August 2011 examiner essentially indicated that the Veteran's current neck complaints were unrelated to her in-service treatment for neck pain as she suffered no trauma in service and it had resolved during the course of her service.  Additionally, she indicated that there were no complaints of neck problems at separation.  Further, she opined that the degenerative changes in the Veteran's neck were likely due to genetics, and were not otherwise related to and in-service event, injury, or disease.  As such, she concluded that the Veteran's neck disability is less likely than not related to an event, injury, or disease while on active duty.

The Board has considered the Veteran's contentions that she had a neck injury during service and that she has experienced ongoing neck problems since service.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to a continuity of a neck injury during service and neck problems from service are inconsistent with the objective medical record and her own more contemporaneous statements.

In that regard, the Veteran specifically denied any neck trauma/injury at the time she sought treatment for neck pain during service.  Although, the Veteran had an acute instance of neck pain, she was nevertheless not shown to have any chronic neck disability at service discharge.  She reported some post-service treatment in the 1980s (records unavailable) and again in the mid-2000s.  At the time of her emergent treatment for neck pain in 2005, the Veteran did not discuss any in-service injury/trauma to her neck or history of neck problems since service.  

Of even greater significance, the Veteran was seen numerous times following service for various physical complaints, but she did not bring up her neck problems.  And as noted above, her first diagnosis of cervical spondylosis was in 2011 (during her VA examination).  As such, the Board finds that had the Veteran been experiencing ongoing neck problems since service, it would have been reasonable for her to make such an assertion to her treating professionals between service separation and the present.  The Board finds that all these factors weigh heavily against finding that the Veteran's current assertions of continuity of symptomatology since service to be credible. 

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not she experienced injury or complaints in service.  Rather, this is a case in which the record shows treatment for acute neck pain in service that had resolved, and no neck disability or complaints at separation from service.  Additionally, she did not describe any neck problems to treating professionals when she first sought VA treatment for various disabilities prior to 2005.  The Veteran had every opportunity to discuss these complaints to treating professionals, but did not do so.  As such, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

In short, the Board gives greater credence and weight to the contemporaneous and near contemporaneous medical records and the Veteran's statements when seeking such treatment and then her recent assertion of continuity of symptomatology, which was first made only after filing her claim for service connection.  Therefore, the Board finds that the Veteran's allegations of continuity of symptomatology are not credible.

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current neck disability and an in-service injury.  Again, the Board places more weight on the opinion of the competent VA medical professional who provided the August 2011 opinion, based on review of the medical records and claims file and interview and physical examination of the Veteran, than on the Veteran's lay assertions that her current neck disability is related to an in-service injury. 

In summary, the preponderance of the evidence demonstrates that the Veteran's spondylosis of the cervical spine was not caused or aggravated by her military service.  In that regard, the Board finds the conclusions of the August 2011 VA opinion provider of significantly more probative value than those of the Veteran based on her non-credible claims of continuity of neck symptomatology from service.   

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a neck disability is denied.  


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a left leg disability.

Pursuant to the Board's April 2011 remand, the Veteran was afforded a VA examination in August 2011.  At that time, she was diagnosed as having venous stasis in the left leg.  Following review of the claims file, personal interview, and examination of the Veteran, the examiner opined that her left leg disability was less likely than not caused by or related to an event, illness, or injury during service.  In reaching this conclusion, the examiner only relied on the lack of contemporaneous medical evidence of a left leg disability in service.  

It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of in-service symptoms is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show complaints of or treatment for this disability is an insufficient rationale for a negative nexus as explained in Buchanan.

Given the inadequate nature of the August 2011 VA examination report, the Board finds that the claim should be remanded so that a supplemental opinion can be obtained with respect to this issue.

Accordingly, the case is REMANDED for the following action:

1.  If she is available, provide the August 2011 VA examiner the Veteran's claims file, including any pertinent evidence in Virtual VA/VBMS, to obtain a supplemental opinion as to the nature and etiology of any current left leg disability.  If the August 2011 VA examiner is unavailable, forward the Veteran's claims file to another appropriate VA examiner for a supplemental opinion as to the nature and etiology of any current left leg disability.  The examination report must indicate that the claims file was reviewed. 

The examiner should determine the nature and diagnosis of any current left leg disability.  Also, the examiner must comment on the approximate date of onset and etiology of any diagnosed left leg disability as shown by the evidence of record.

For each disability identified (at any point during the timeframe on appeal), the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to her military service.  If possible, the examiner is asked to comment on the likely cause of the Veteran's venous stasis of the left leg.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

The Board shall leave it up to the examiner's discretion as to whether the Veteran should be reexamined. 

3.  Following completion of the foregoing, the RO/AMC must review the claims folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination reports.  If the examination reports do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013). 

4.  Thereafter, readjudicate the Veteran's claim.  If any the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


